i          i        i                                                                 i      i      i




                                  MEMORANDUM OPINION

                                          No. 04-08-00645-CR

                                        Donald Kelton BYERS,
                                              Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                        From the County Court at Law No. 8, Bexar County, Texas
                                        Trial Court No. 208294
                               Honorable Karen Crouch, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: February 25, 2009

DISMISSED

           Appellant has filed a motion to dismiss this appeal by withdrawing his notice of appeal. The

motion is granted, and this appeal is dismissed. See TEX . R. APP . P. 42.2(a).

                                                         PER CURIAM

DO NOT PUBLISH